Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-23-2004

USA v. Garcia
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-1633




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Garcia" (2004). 2004 Decisions. Paper 992.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/992


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                   THE UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                    ___________

                                    No. 02-1633
                                    ___________


                          UNITED STATES OF AMERICA

                                          vs.

                                  RAMON GARCIA

                                          Appellant.

                                    ___________


          ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY

                           (D.C. Criminal No. 01-cr-00676-1)
                   District Judge: The Honorable William G. Bassler

                                    ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  January 30, 2004


                BEFORE: NYGAARD and FUENTES, Circuit Judges,
                         and O’NEILL,* District Judge.




*        Honorable Thomas N. O’Neill, Jr., Senior District Judge for the United States
District Court for the Eastern District of Pennsylvania, sitting by designation.
                                 (Filed: February 23, 2004)

                                        ___________

                                OPINION OF THE COURT
                                     ___________
NYGAARD, Circuit Judge.

              Appellant Ramon Garcia pleaded guilty to distribution of at least five

kilograms of cocaine, in violation of 21 U.S.C. § 846. The District Court sentenced the

Appellant to seventy months imprisonment, which was at the lowest end of the sentencing

guideline range for his crime and criminal history. Garcia filed a notice of appeal, pro se,

and we appointed Arza R. Feldman, Esq., to assist with the appeal. Attorney Feldman

filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel

indicated that there are no non-frivolous issues for appeal.

              We have carefully reviewed the Appellant’s brief, along with the responsive

brief of the United States and other matters of record. Garcia did not file a pro se brief.

We conclude, after our own review of the entire record, that the District Court did not err.

Accordingly, the judgment of the District Court will be affirmed.

              The motion of defense counsel to withdraw will be granted.